Exhibit 10.1

 

[g238341kki001.jpg]

 

GT Solar International, Inc.

 

243 Daniel Webster Highway

 

Merrimack, NH 03054, U.S.A.

 

Phone:

603 883 5200

 

Fax:

603 595 6993

 

E-Mail:

info@gtsolar.com

 

July 29, 2008

 

Mr. Matthew E. Massengill

3 Upper Vintage

Laguna Niguel, CA 92677-9202

 

Dear Matt:

 

On behalf of GT Solar International, Inc. (“GT Solar”), I wish to convey our
appreciation for your decision to join the Board of Directors of GT Solar.  We
are very excited about our growth opportunities, and are pleased that you have
decided to help us reach our objectives.

 

According to its bylaws, the business and affairs of GT Solar shall be managed
by or under the direction of the Board of Directors.  Our bylaws also state that
Directors shall be elected annually and shall hold office until the next annual
meeting.

 

The Board of Directors will meet on a regular basis, approximately four times
each year, in addition to the Annual Meeting.  Special meetings may be called
periodically by the Chairman of the Board or the President and CEO of GT Solar,
Thomas Zarrella.

 

Your compensation as a director will be $30,000 per year, payable quarterly in
advance.  In addition, you shall be eligible for additional fees in conjunction
with your service on committees of the Board of Directors.   A fee schedule
outlining the fees for service on the Board and various committees is attached
as Exhibit A.  All Board fees are subject to an aggregate cap of $75,000
annually per Board member.  You shall also be eligible for reimbursement for
reasonable and customary food, travel and lodging expenses incurred by you in
connection with your service as a member of the Board.

 

As part of your Board membership, you will receive 17,000 restricted stock
units, 8,500 of which will vest on the first anniversary of the grant and the
remaining 8,500 of which will vest on the second anniversary of the grant. 
However, the restricted stock units shall vest for only so long as you serve as
a member of the Board.

 

Notwithstanding the foregoing, in the event of the termination of your service
as a result of a change in control of GT Solar, the restricted stock units shall
vest according to the following schedule: (i) if the termination occurs on or
before the one year anniversary of your joining the Board, 8,500 of the
restricted stock units shall vest, and (ii) if the termination occurs during the
12 months immediately following the one year anniversary of your joining the
Board, the remaining 8,500 restricted stock units shall vest.  Finally, any
grant to you shall be subject to the terms of a Restricted Stock Unit Agreement
which shall be furnished upon issuance of the grant.

 

To confirm compliance with the requirements of Sarbanes-Oxley and NASDAQ listing
rules, this offer letter is conditioned upon your providing to GT Solar a
completed copy of the Directors and Officers Questionnaire, a copy of which is
enclosed, and GT Solar’s acceptance of your responses to the questionnaire.

 

--------------------------------------------------------------------------------


 

We are truly excited about the prospect of your joining our Board.  I am
confident that your work will prove instrumental in helping us build a
world-class company.  Please confirm your acceptance by executing the enclosed
copies of this letter and the enclosed Confidentiality Agreement, retaining one
of each for your records, and returning one copy of each to GT Solar, attention
Edwin L. Lewis, in the envelope provided. As always, please feel free to contact
me should you wish to discuss any aspect of your service on GT Solar’s Board of
Directors.

 

 

Sincerely,

 

/s/J. Bradford Forth

 

 

J. Bradford Forth

Chairman

 

cc: Edwin L. Lewis

 

 

 

Accepted:

 

 

 

 

 

/s/Matthew E. Massengill

 

Matthew E. Massengill

 

 

 

 

Date:

   September 11, 2008

 

2

--------------------------------------------------------------------------------